DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Prosecution History
Claim(s) 1-20 are pending and have been allowed for the reasons set forth below.

Allowable Subject Matter
Claim(s) 1-20 are allowed over the prior art of record. 
The previous 35 U.S.C. 101 rejection, 35 U.S.C. 112 rejections, and 35 U.S.C. 112(f) claim interpretation are withdrawn in light of present claim amendments.
Applicant’s arguments, see Remarks, filed 01/07/2021, with respect to the claims have been fully considered and are persuasive.  The previous 35 U.S.C. 102(a)(2) rejection has been withdrawn. 

The closest prior art of record is US 2018/0215394, (hereinafter Trageser).

The following is an examiner’s statement of reasons for allowance: 
The primary prior art reference Trageser discloses an invention that includes determining, with an electronic processor, an initial weight on a rear axle of the vehicle when the load is engaged with the trailer coupled to the vehicle. The method also includes monitoring, with the electronic processor, a current weight on the rear axle of the vehicle based on data collected by a 

Regarding Claim 1, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
An apparatus comprising: 
a load condition determiner to calculate a load condition of a vehicle based on a sensor value; 
a threshold comparator to determine whether load condition on the vehicle satisfies a threshold, the threshold based upon a profile of a user of the vehicle, the profile obtained from memory based on the user being proximate to the vehicle; and 
a vehicle feature modifier to modify a feature of the vehicle when the load condition satisfies the threshold to limit or disable operation of the vehicle, the feature modified based upon the profile, the load condition determiner, the threshold comparator, and the vehicle feature modifier implemented by one or more logic circuits. 

Regarding Claim 8, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
An apparatus comprising: 


Regarding Claim 15, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:
A method comprising: 
calculating a load condition of a vehicle based on a sensor value; 
determining whether the load condition on the vehicle satisfies a threshold, the threshold based upon a profile of a user of the vehicle, the profile obtained from memory based on the user being proximate to the vehicle; and 
in response to the load condition satisfying the threshold, modifying a feature of the vehicle to limit or disable operation of the vehicle, the feature modified based upon the profile.

Claims 2-7, 9-14, 16-20 depend from Claims 1, 8, and 15 are therefore allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicants should take note of the prior art in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757.  The examiner can normally be reached on M - F 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelina Shudy/            Primary Examiner, Art Unit 3668